Citation Nr: 1736522	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Board reopened the Veteran's claim for service connection for a psychiatric disability and a bilateral foot/ankle disability and remanded the issues of entitlement to service connection for psychiatric, back, neck, bilateral hip, bilateral knee, and bilateral foot/ankle disabilities, and for entitlement to total disability based on individual unemployability (TDIU).

In a June 2013 rating decision, the RO granted service connection for a lumbosacral sprain with an evaluation of 20 percent, right and left Achilles tendonitis with an evaluation of 10 percent for each, and right and left patellofemoral pain syndrome with an evaluation of 10 percent for each, effective April 2, 2009.

When the Veteran's claims were last before the Board in August 2013, the Board again remanded the issues of entitlement to service connection for psychiatric, neck, and bilateral hip disabilities and entitlement to TDIU for additional development.

During the pendency of the appeal, the Veteran formally withdrew the claim for entitlement to TDIU.  See April 2015 statement of the Veteran.

From a July 2017 written statement submitted by the Veteran's representative it appears that the Veteran may be attempting to claim service connection for scoliosis.  This Board refers this issue to the RO for appropriate consideration.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The competent and probative evidence of record fails to demonstrate that an acquired psychiatric disorder, to include bipolar disorder is related to active service or any incident therein or that it is proximately due to or aggravated by a service-connected back disability.

2.  The Veteran's neck condition was not incurred during active duty service and is not proximately due to or aggravated by her service-connected back disability.

3.  The Veteran's bilateral hip condition was not incurred during active duty service and is not proximately due to or aggravated by her service-connected back disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include bipolar disorder was not incurred in or aggravated by service, a psychosis may not be presumed to have been so incurred or aggravated, and it is not secondary to a service-connected back disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  A neck disability was not incurred in service and is not secondary to a service-connected back disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

3.  A bilateral hip disability was not incurred in service and is not secondary to a service-connected back disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, chronic diseases, such as arthritis and psychoses, will be presumed to have been incurred in or aggravated by service if such become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Acquired psychiatric disorder

The Veteran contends that her psychiatric disorder was incurred coincidental to her active military service or alternatively is related to her service-connected back disability.  

The Veteran's service treatment records (STRs) do not show that she was treated for a psychiatric condition while on active duty.

A medical certificate from Dr. J. C. indicated the Veteran's first mental health treatment was in 1989, six years after her separation from military service.

A medical certificate from Dr. M. G. indicated the Veteran had psychiatric symptoms since 1987.  The Veteran was diagnosed with major depression.  She was prescribed Mellaril and Lithium.

Medical evidence from First Pan-American Hospital in Cidra, Puerto Rico indicated two hospitalizations for mental health issues.  During the first hospitalization in September 2002, Dr. S. noted the Veteran had a psychiatric history and bipolar disorder since 1985.  The Veteran was diagnosed with bipolar episode disorder.  The second hospitalization in March 2005 was due to an increase in energy level, anxiety, irritability, little rest, talking a lot, distracted easily, and hearing voices that told her they would kill her.  At that time Dr. A. noted the Veteran showed paranoid ideas.  Upon discharge, the Veteran was prescribed Amoxicilia, Desyrel, Seroquel, and Lithium.  The Veteran was diagnosed with bipolar disorder in manic phase with psychotic features, hepatitis B, and pharyngitis.

Medical certificates from Dr. V. P. of GP Mental Health Associates dated February 13, 2018 and August 27, 2008 indicated that the Veteran received treatment from Dr. V. P. from August 31, 2005 to April 9, 2008.  The August 2008 certificate also noted that the Veteran would no longer continue her treatment at that office.

A medical certificate from "Administracion de Servicios de Salud Mental y Contra la Addicion Centro de Tratamiento para Adultos Cayey" dated April 7, 2008, indicated the Veteran received individual therapy from 1989 to 1996.  At the time the Veteran was prescribed Thorazine, Escolith, and Benadryl.  The Veteran was diagnosed with bipolar disorder.

A medical certificate from Dr. N. O. dated March 19, 2009 indicated that the Veteran had been treated on pharmacotherapy by a psychiatrist and had had multiple psychiatric hospitalizations.  The medical statement also indicated that as a result of the Veteran's back disability, the Veteran's mood was depressed most of the day, she had insomnia, marked decreased interest and pleasure in most activities, feelings of worthlessness, fatigue or low energy every day, decreased concentration, decreased appetite, and suicidal thoughts.

VA treatment records from the San Juan VA Medical Center dated November 2000 through November 2009 indicated the Veteran  previously received care for her bipolar disorder from a private facility until April 2009.  The treatment records indicated the Veteran's initial VA psychiatric evaluation was conducted in March 2009.  The Veteran received pharmacotherapy treatment for bipolar disorder.  At the time the Veteran was prescribed Lithium Carbonate and Quetiapine Fumarate.  The Veteran's symptoms were noted as stable with medications.  The Veteran was diagnosed with bipolar disorder type II.

The Veteran was afforded a VA Initial Post Traumatic Stress Disorder Disability (PTSD) Benefit Questionnaire examination in January 2013.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran was diagnosed with bipolar disorder type I and hepatitis B.

The Veteran was afforded a VA examination in May 2013 to determine the etiology of her psychiatric disorder and whether her psychiatric disorder is secondary to a back disorder (if deemed service-connected) as a result of an orthopedic examination.  The examiner opined that the Veteran's claimed psychiatric disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that there was no temporal association between any in-service stressor and the Veteran's bipolar disorder.  The examiner further opined that in regards to the service-connected low back condition, there was no evidence of chronic pain or disability related to it in the Veteran's claim file or electronic VA record.  Further, the examiner noted that there was no evidence of continuous, ongoing treatment for low back pain on available electronic VA notes since November 30, 2000 and the Veteran was fully ambulating and pain free at the time of examination.  The examiner also noted that the treating psychiatrist at the San Juan VA Medical Center failed to associate the two conditions (bipolar disorder and low back pain), that the examiner opined that there is no relationship between mental and physical condition (low back pain) and, thus, cannot be responsible for causing or aggravating a chronic psychiatric disability beyond the natural course of the disease process. 

VA treatment records from the San Juan VA Medical Center dated April 22, 2009 to December 23, 2012 indicated several private hospitalizations at First Pan-American Hospital, a 2011 VA Day Hospital stay for psychiatric treatment, continued treatment and medication management for the Veterans bipolar disorder.

The Veteran was afforded a VA examination in July 2016.  The examiner was asked to provide an opinion as to secondary service connection of the Veteran's psychiatric disorder, to include bipolar disorder and the Veteran's service-connected back disability.  The examiner opined that the Veteran's bipolar disorder is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner provided the rationale that the Veteran's bipolar disorder is not related to or aggravated by service-connected musculoskeletal disability.  The examiner further opined that both conditions are from different etiology, and time frame, not service connected.  The examiner noted that no nexus was found.  Although the Board notes that the examiner indicated that the Veteran's first treatment for psychiatric symptomatology was in 1989, records as outlined above indicate an earlier reported onset of 1985, still after service and after the presumptive period for psychoses.  The examiner found the March 2009 private examiner's statement to show no clear evidence of the mental evolution not any opinion regarding the family's mental conditions and it was not shown that the examiner followed the basic five Axis mental examination needed to reach a diagnosis and etiology.

VA treatment records from the San Juan VA Medical Center dated December 1, 2011 to July 12, 2016 indicated continued treatment and medication management for the Veteran's bipolar disorder.

The Veteran is currently diagnosed with bipolar disorder.  She is also service-connected for lumbosacral sprain.

The Veteran's STRs do not reflect any complaints, findings, treatment or diagnosis of an acquired psychiatric disorder, to include bipolar disorder.

The May 2013 and July 2016 VA medical opinions constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions and the most probative value in this case, as the opinions are well reasoned, detailed, consistent with other evidence of record and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described her psychiatric symptoms.  The Board has considered the Veteran's opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the May 2013 and July 2016 VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disabilities to service.

While the Veteran asserted that her diagnosed bipolar disorder is related to her service-connected back disability, the weight of the competent and probative evidence does not show that the Veteran's psychiatric disability was related to her service-connected back disability, either on the basis of causation or aggravation.

In the July 2016 VA examination, the examiner provided a negative nexus opinion.  The examiner noted that both conditions are from different etiology, and time frame, not service connected.  The examiner opined that the Veteran's bipolar disorder is less likely than not proximately due to or the result of the Veteran's service-connected back condition.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent opinions provide that the Veteran's psychiatric disorder, to include bipolar disorder and symptoms are not related to her service-connected back disability.

Neck

The Veteran contends that her neck condition is related to her active service.  She further asserts that her neck condition is a result of her service-connected back disability

STRs do not show complaint, symptoms or diagnosis of cervical muscle spasm, cervical degenerative/discogenic disease (DDD) or a neck condition during service.

Post service treatment records do not show evidence of cervical muscle spasm and cervical DDD within one year after separation from active service.

The Veteran underwent a VA examination in May 2013.  The VA examiner confirmed a diagnosis of DDD of the cervical spine.  The examiner opined that the Veteran's DDD of the cervical spine is less likely than not related to her active duty service or her service-connected lumbar spine condition.  The examiner noted that the Veteran's cervical spine condition is consistent with age-related changes and has a separate and unrelated pathophysiological cause.

As noted, the Board remanded the claim in August 2013 as the May 2013 VA examiner's rationale against direct and secondary service connection was simply a conclusory statement not substantiated by any discussion of the evidence which was unacceptable, therefore requiring a new examination and opinion.

The Veteran was afforded a VA examination in August 2015, subsequent to a Board remand, to determine whether the Veteran's cervical condition is secondary to the service-connected back disability.  As to secondary service connection, the VA examiner opined that the Veteran's cervical condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the cervical area has nothing to do in terms of function, motion, muscles or innervation with the lumbar spine.  The examiner further noted that there is no biomechanical correlation among these two different areas.

The Veteran was afforded a VA examination in July 2016, subsequent to a Board remand, to determine the etiology of the Veteran's cervical condition.  The VA examiner confirmed a diagnosis of cervical muscle spasm and cervical degenerative/discogenic disease.  The examiner noted that neck spasms can be caused by a tic, muscle strain, or muscle tension, either from physical exertion, such as heavy lifting or a strenuous workout, or from tensing the muscles unconsciously in response to stress.  The examiner provided that one may also strain a muscle in response to pain from another condition.  Neck spasms can also occur as a side effect of certain medications, including haloperidol (Haldol) and metoclopramide (Reglan).  The examiner further noted that over time, these natural cervical discs become worn and can start to degenerate.  The space between the vertebrae narrows and nerve roots become pinched.  This process is known as cervical degenerative disc disease.  The examiner provided that research finds that about 25 percent of people without symptoms under age 40, and 60 percent over age 40 have some degree of degenerative disc disease.  As degenerative disc disease progresses, the neck becomes less flexible, and one may feel neck pain and stiffness, especially towards the end of the day.  The examiner noted that the service records are silent regarding diagnosis or symptoms of cervical muscle spasm and cervical DDD during active service.  The examiner further noted that there is no evidence of cervical muscle spasm and cervical DDD within a year after separation from active service.  The examiner opined that the Veteran's cervical muscle spasm and cervical DDD (claimed as neck disability) were less likely than not (less than 50 percent probability) incurred in or caused by the carrying heavy loads in the army during service.

As set forth above, the competent and probative evidence is not so evenly balanced as to support the conclusion that the Veteran's cervical DDD and cervical spasm condition warrants service connection on a direct or secondary basis.  The Veteran's STRs do not indicate complaint, treatment or diagnosis for the claimed conditions.  The August 2015 and July 2016 VA examinations provided negative nexus opinions in regards to direct and secondary service connection.  The Board has considered the Veteran's opinion that her current neck condition is related to her active service and is a result of her service-connected back disability.  However, as explained above, as a lay person, the Veteran does not have the expertise necessary to factually establish the cause of her neck conditions.  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the most recent VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, service connection on a direct and secondary basis for a neck disability is not warranted.

Bilateral hips

The Veteran contends that her bilateral hip condition is related to her active service.  She asserts that her hip disability is a result of carrying heavy loads while in service.  She further asserts that her bilateral hip disability is a result of her service-connected back disability.

STRs do not show complaint, symptoms or diagnosis of a bilateral hip condition during service.

Post-service treatment records do not show evidence of treatment for a bilateral hip condition.

The Veteran was afforded a VA examination in May 2013.  The VA examiner opined that the degenerative changes Veteran's bilateral hip joints were less likely than not related to her active military service.  The examiner noted that the Veteran's bilateral hip disability is consistent with age-related changes.

As noted, the Board remanded the claim in August 2013 as the May 2013 VA examiner's rationale against direct and secondary service connection was simply a conclusory statement not substantiated by any discussion of the evidence which was unacceptable, therefore requiring a new examination and opinion.

The Veteran was afforded a VA examination in July 2016, subsequent to a Board remand.  As to direct service connection, the VA examiner opined that the Veteran's degenerative changes of the bilateral hip joints was less likely than not (less than 50 percent probability) incurred in or caused by the stress from carrying heavy loads while in the Army during service.  The examiner noted that she concurred with the previous opinion given on May 7, 2013.  The examiner noted the present x-ray findings at claimed right hip condition are compatible with degenerative changes, which is an expected change related to the normal process of aging.  The examiner further noted the present x-ray findings at claimed left hip condition are compatible with degenerative changes, which is an expected change related to the normal process of aging.  As to secondary service connection, the VA examiner opined that the Veteran's degenerative changes of the bilateral hip joints was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected back or knee condition.  The examiner noted that by definition the now claimed right hip condition and service-connected bilateral knee condition, and service-connected lumbar condition are different disease entities with different pathophysiological processes unrelated to each other.  The examiner further noted that by definition the now claimed left hip condition and service-connected bilateral knee condition, and service-connected lumbar condition are different disease entities with different pathophysiological processes unrelated to each other.  The examiner noted that there was no objective evidence of aggravation found and hence, no opinion on this issue was rendered.

As set forth above, the competent and probative evidence is not so evenly balanced as to support the conclusion that the Veteran's degenerative changes of the bilateral hips warrants service connection on a direct or secondary basis.  The Board has considered the Veteran's opinion that her current degenerative changes of the bilateral hips are related to her active service and a result of her service-connected back disability.  However, as explained above, as a lay person, the Veteran does not have the expertise necessary to factually establish the cause of her bilateral hip disability.  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the most recent VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, service connection on a direct and secondary basis for a bilateral hip disability is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, to include as secondary to a service-connected back disability, is denied.

Service connection for a neck disability, to include as secondary to a service-connected back disability, is denied.

Service connection for a bilateral hip disability, to include as secondary to a service-connected back disability, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


